PER CURIAM: *
The Appellant asks whether the district court properly granted a motion to withdraw the reference, transferring this case from the bankruptcy court to the district court. This Court has held that a district court’s decision to withdraw a reference is not an appealable final judgment. In re Lieb, 915 F.2d 180, 184 (5th Cir.1990). We also held that an order granting or denying a motion to withdraw does not constitute a “collateral order,” a narrow exception to the final judgment rule. Id. In re Lieb remains the rule in this circuit. See, e.g., Harvey Specialty & Supply, Inc. v. Anson Flowline Equip. Inc., 434 F.3d 320 n. 18 (5th Cir.2005) (citing In re Lieb and its holding that “a transfer order is not a final judgment and is not immediately appealable”).
The Appellant mistakenly relies on In re Aegis Specialty Marketing Inc. of Alabama, 68 F.3d 919 (5th Cir.1995). In re Aegis refers to the finality of a district court order when that court sits as a court of appeal in bankruptcy. Id. at 921. That is not the issue in the present case, as seen by the district court’s order withdrawing the reference.
For these reasons we do not have jurisdiction to hear this appeal. Therefore, it is DISMISSED.

 Pursuant to 5th Cir. R. 47.5, this Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.